Per Curiam.
The defendant was found not guilty of a violation of the State Medical act (Pamph. L. 1915, p. 482), in the District *21Court of the city of Camden. The writ of certiorari was issued to review the judgment of the District Court in that respect. Our reading of the testimony in the record leads us to the conclusion that the judgment of the District Court cannot be sustained. At the conclusion- of the case each party moved the court for a direction of a verdict. That of the state was denied and this action of the court is alleged as error. The question involved is whether or not the undisputed testimony does or does not show that the defendant violated the act. We think it is undisputed- and uncontradicted that the acts of the defendant brought him within the provisions of the statute, that he was guilty of a violation of its provisions. It is admitted that several persons received from the defendant electrical treatments. The record shows he treated Sadie Britton, Nora G. Allison, Grace Haines, Ada C. Haines, Henrietta Myers.
The judgment of the District Court of the city of Camden is reversed.